Citation Nr: 0204544	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  01-09 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for facial scars, 
residuals of fractured mandible, currently rated 10 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of 
fracture, right femur, currently rated 10 percent disabling.

3.  Entitlement to service connection for bilateral foot 
calluses, claimed as secondary to service-connected 
disability due to residuals of right femur fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claims 
for increased evaluations for facial scars, residuals of a 
fractured mandible and residuals of a right femur fracture 
(each currently rated 10 percent disabling) and service 
connection for bilateral foot calluses (claimed as secondary 
to residuals of right femur fracture).


FINDINGS OF FACT

1.  The service-connected facial scar is currently manifested 
by a nontender, nonadherent scar on the internal cheek which 
measures approximately 3 centimeters long and is productive 
of moderate disfigurement of the left upper cheekbone and 
mid-cheek.

2.  The service-connected residuals of fracture, right femur, 
are currently manifested by subjective complaints of right 
thigh pain with an antalgic gait and mild tenderness on 
palpation of the right trochanteric area, with objective 
evidence of varus angulation of the os calcaneus with outward 
bowing, fixed external rotation deformity of the right hip 
and related asymmetry in leg lengths, with radiographic 
evidence of deformity of the right femur with sclerosis and 
dystrophic calcification of the soft tissue, all of which 
produces moderate right hip impairment.

3.  The veteran's bilateral foot calluses have not been 
demonstrated to be due to any incident of service.

4.  The veteran's bilateral foot calluses have not been 
demonstrated to be related to his service-connected residuals 
of a right femur fracture or service-connected orthopedic 
disabilities of his knees, hips and lower back.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 10 
percent for service-connected facial scars have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7803, 7804, 7805 (2001).

2.  The criteria for a 20 percent rating for residuals of 
fracture, right femur, have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5255 
(2001).

3.  The grant of service connection for bilateral foot 
calluses is not warranted.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Considerations

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits.  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  In this veteran's 
case, he has not received direct notice from the RO of the 
implementation of the VCAA.  However, notwithstanding this, 
the fundamental requirements of the VCAA and its implementing 
regulations have been met in the present case.  

The file shows that in correspondence dated in May 1999, the 
veteran was advised to provide VA with evidence pertaining to 
his foot calluses that would help substantiate his claim.  In 
the text of the rating decisions of January 2000 and the 
statement of the case of September 2000, he was also advised 
of what must be demonstrated to establish service connection 
for bilateral foot calluses.  In June 1999 and June 2001, he 
was scheduled for VA medical examinations tp assess the 
severity of his service-connected right femur fracture 
residuals and his facial scars.  The file includes several 
color photos of his facial scars which were taken during VA 
examination in June 1999.  Also, a nexus opinion addressing 
the relationship of his bilateral foot calluses to his period 
of active service was obtained during VA examination in June 
2001.  The veteran has submitted copies of private medical 
records in support of his claims and VA has obtained copies 
of his VA treatment records; these have been duly associated 
with the evidence.  In view of the foregoing, the appellant 
has been made aware of the information and evidence necessary 
to substantiate the claim, and there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  Accordingly, the appeal may now be adjudicated 
by the Board without prejudice to his claims.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  


II. Pertinent Facts and Analyses

(a.)  Entitlement to an increased evaluation for facial 
scars, residuals of fractured mandible, currently rated 10 
percent disabling.

The veteran's service medical records show that the veteran 
sustained a fracture of his mandible in August 1953 in a 
motor vehicle accident.  He was initially granted service 
connection for fracture of the left mandible in a May 1970 
rating decision.  Several years later, in August 1988, he was 
granted service connection for facial scars which were 
determined to have been residuals of the mandibular fracture 
due to surgical intervention in service to treat the injury.  
A 10 percent rating was assigned for a scar of his upper and 
lower lips as well as pin placement scars and an open 
reduction scar along the side of his jaw.

In May 1998 the veteran reopened his claim and sought an 
increased rating in excess of 10 percent for his facial 
scars.  Medical evidence pertinent to the issue consists of a 
June 1999 VA examination report which shows that the veteran 
did not complain of any pain relating to his facial scars.  
Examination revealed a scar which was approximately 3 
centimeters long, colored pink and located on his internal 
cheek.  No tenderness, adherence, ulceration or breakdown of 
the skin related to this scar was noted.  The scar was 
slightly elevated.  There was no evidence of underlying 
tissue loss, inflammation, edema or keloid formation.  The 
examiner commented that the scar produced some disfigurement 
of the left upper cheekbone and mid-cheek with some 
depression.  The diagnosis was facial scars with nonadherence 
and no evidence of pain.  Review of photographic color slides 
of the veteran's face was consistent with the physician's 
assessment.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2001).
 
Disfiguring scars of the head, face or neck are rated under 
the criteria contained in 38 C.F.R. § 4.118, Diagnostic Code 
7800 (2001), which provides for a noncompensable rating for 
slight scars of the head, face or neck.  A 10 percent rating 
is assigned for moderate scars of the head, face or neck 
which are disfiguring.  A 30 percent rating is assigned for 
severe scars of the head, face or neck, especially if 
producing a marked and unsightly deformity of eyelids, lips 
or auricles.  A 50 percent rating is assigned for scars of 
the head, face or neck which produce complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement.  (Note: When in 
addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Code 7800 may be increased to 80 percent, the 30 
percent to 50 percent, and the 10 percent to 30 percent.  The 
most repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for central office 
rating, with several unretouched photographs.)

38 C.F.R. § 4.118, Diagnostic Code 7803 (2001) provides a 10 
percent rating for superficial scars which are poorly 
nourished with repeated ulceration.  Diagnostic Code 7804 
(2001) provides a 10 percent rating for superficial scars 
which are tender and painful on objective demonstration.  
Otherwise, Diagnostic Code 7805 (2001) allows scars to be 
rated based on limitation of function of part affected.

The applicable caselaw permits that in situations where 
symptomatology of a service-connected disability can be 
attributed to separate and distinct problems, each may be 
separately rated and then combined.  In the case of Esteban 
v. Brown, 6 Vet. App. 259 (1994), the veteran had injury 
residuals to his face, with scars, injury to facial muscles, 
and disfigurement, which were all rated as a single disabling 
entity at 10 percent.  The United States Court of Appeals for 
Veterans Claims held in this case that he was entitled to 
combine the 10 percent rating for disfigurement with an 
additional 10 percent rating for tender and painful scars, 
and a third 10 percent rating for facial muscle injury 
interfering with mastication.

Applying the criteria to the medical findings, the 10 percent 
rating currently assigned adequately compensates the veteran 
for his service-connected facial scars.  His facial scars are 
not painful, poorly nourished or ulcerating.  The scars are 
also not shown to limit his ability to use his mandibular 
joints for chewing or speaking due to adherence of the scar 
to the underlying tissues.  Therefore, the provisions of 
Diagnostic Codes 7803, 7804 and 7805 are not applicable in 
the present case.  The medical evidence shows only that the 
veteran's facial scars are productive of some disfigurement 
of his left upper cheekbone and mid-cheek, consistent with 
the criteria for a 10 percent rating for moderate 
disfigurement, but a review of the objective record 
(including the color photographs of the veteran's face) does 
not demonstrate to the Board that the degree to which the 
veteran is impaired by his facial scars rises to the level of 
severe disfigurement such that a 30 percent rating may be 
assigned.  The facial scars are not manifested by marked and 
unsightly deformity of the veteran's eyelids, lips or 
auricles, nor is there evidence of discoloration as the scars 
were pink in color.  There was also no evidence of underlying 
tissue loss, inflammation, edema or keloid formation.  The 
objective medical evidence does not show that the veteran's 
service-connected facial scars are productive of the level of 
disability that would warrant a rating higher than the 10 
percent evaluation currently assigned.  Because the evidence 
in this case is not approximately balanced with regard to 
this issue, the benefit-of-the-doubt doctrine does not apply.  
38 C.F.R. § 4.3 (2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

There is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards to the claim for an increased rating for facial 
scars.  Thus, the Board is not required to discuss the 
possible application of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001).  See Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 
4 Vet. App. 53 (1993).


(b.)  Entitlement to an increased evaluation for residuals of 
fracture, right femur, currently rated 10 percent disabling.

The veteran's service medical records show that he was 
involved in a motor vehicle accident in August 1953 in which 
he sustained a fracture of the upper third of his right 
femur.  Treatment involved orthopedic surgery with open 
reduction and internal fixation with rodding and insertion of 
a pin through his right hip.  The pin was subsequently 
removed.  He was granted service connection and a 
noncompensable rating for residuals of fracture of his right 
femur in a May 1970 rating decision.  The rating for this 
disability was increased to 10 percent in an August 1988 
rating decision.  

In May 1998, the veteran reopened his claim and sought an 
increased evaluation in excess of 10 percent for his right 
femur fracture residuals.  In the course of adjudicating this 
claim, the RO granted the veteran service connection and a 10 
percent rating for arthritis of the knees (bilaterally), hips 
(bilaterally) and low back secondary to his service-connected 
right femur fracture residuals.  The 10 percent rating for 
the arthritis of the knees, hips and low back is separate 
from the rating assigned for the right femur fracture 
residuals and is not an issue which is currently on appeal.  
Therefore, the review of the evidence and its analysis will 
focus solely on the level of disability produced by the right 
femur fracture residuals and not on that which is due to 
arthritis affecting his knee and hip joints and lumbar spine.

VA examination in June 1999 shows that the veteran complained 
of having right thigh pain which he subjectively described as 
being 5 out of a scale of 10.  Prolonged standing and too 
much exercise precipitated the pain in his right leg and pain 
was alleviated with sitting, relaxing the right leg and use 
of 600 milligram doses of Motrin.  He reported that he had 
difficulty standing and walking for prolonged periods of 
time.  He did not use crutches, braces or a cane.  He 
reported at the time that he was employed at a ski resort and 
that his duties involved helping load ski resort guests 
embark and disembark on chairlifts.  

Objective examination shows that the veteran's right and left 
leg lengths were symmetric at 36 inches.  Measurement of the 
circumference of his right thigh musculature was 19 3/4 inches 
as compared to 18 1/2 inches on his left thigh.  His right calf 
measured 16 1/2 inches in circumference as compared to 14 3/4 
inches on his left.  There was a scar on the outer portion of 
his right thigh that measured 8 1/2 inches, and a scar that 
measured 3 1/2 inches which was located oblique to the larger 
scar.  There was also a 2 1/4-inch scar on his right buttock at 
the site where a retaining pin was removed during his 
treatment in service for the femur fracture.  The scars were 
white in color and nontender, nonadherent and without 
erythema.  Decreased strength was noted in both lower 
extremities, with a strength of 3/5, bilaterally.  There was 
evidence of varus angulation of the os calcaneus and outward 
bowing of his right leg but his gait was within normal 
limits.  Range of motion study of his right hip showed 
flexion to 120 degrees, extension to 30 degrees, abduction to 
35 degrees and adduction to 15 degrees.  The examiner found 
no evidence of joint symptom flare-ups.  X-ray study revealed 
the presence of a deformity of the proximal to mid-portion of 
the right femur with areas of sclerosis and lucency which was 
deemed to have been likely related to his previous trauma.  
Some dystrophic calcification of the soft tissues of this 
area was also noted.  No other gross abnormalities of the 
right femur was identified. The final diagnoses were status-
post open reduction internal fixation of the right femur with 
deformity and dystrophic calcification of the soft tissue.  

The report of a private orthopedic examination conducted in 
December 2000 by Luis A. Gonzalez, M.D., shows that the 
veteran's gait featured minimal limping which favored his 
right knee.  Examination of the lower extremities asymmetry 
of leg length, with the right lower extremity measuring 92.0 
centimeters as compared to 90.5 centimeters on the left.  

A private physical therapy report conducted in January 2001 
at Iron County Community Hospital shows that the veteran was 
diagnosed with a right leg length discrepancy and was 
observed to walk with an antalgic gait pattern when first 
initiating his walking sequence.

Pertinent findings obtained on VA orthopedic examination in 
June 2001 show that the veteran's primary complaint was hip 
pain, right greater than left, described as being a dull and 
achy pain with occasional sharpness, which was alleviated 
with Ibuprofen medication and rest.  At the time of the 
examination, he was retired since reaching age 62 from manual 
types of labor but worked on a part-time basis performing 
different odd jobs including home gardening and mowing lawns.  

Objective examination revealed that the veteran's right lower 
extremity was longer than his left by approximately 1.5 
centimeters.  (When measured from the anterior superior iliac 
spine to the inferior pole of the patella, the right leg 
measured 53.5 centimeters as compared to 52.0 centimeters on 
the left; measurements from the inferior pole of the patella 
to the medial malleolus was 39.5 centimeters, bilaterally.)  
He displayed a fixed external rotation deformity on the right 
hip on prone position, supine position and on standing.  
Manual muscle testing of the lower extremities showed 5/5 
strength, bilaterally and equal.  Gait examination revealed a 
wide-based gait pattern with an externally rotated right hip 
with tilting to the lateral side during ambulation and normal 
steppage.  There was mild tenderness on his right 
trochanteric area but the examination was otherwise benign on 
palpation of the right hip.  Range of motion study of his 
hips showed flexion to 96 degrees on the right as compared to 
70 degrees on the left; abduction to 41 degrees on the right 
as compared to 32 degrees on the left; internal rotation to - 
4 degrees on the right as compared to 29 degrees on the left; 
external rotation to 40 degrees on the right as compared to 
32 degrees on the left.  Pertinent X-ray findings revealed 
moderate osteoarthritis of the right hip.  The impression was 
osteoarthritis of the hips, bilaterally, right greater than 
left, and trochanteric bursitis of the right hip.  The 
examiner stated in his commentary that the veteran's right 
hip fracture during service had caused altered biomechanics 
of his gait and posture.   

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2001).

In rating musculoskeletal disabilities, functional loss due to 
pain must also be considered.  A thorough evaluation of a 
musculoskeletal or orthopedic disability for rating purposes 
requires consideration of any functional loss due to pain, 
incoordination, weakness, or fatigability.  38 C.F.R. §§ 4.40, 
4.45 (2001); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Medical 
determinations should be made regarding whether an affected 
joint or group of joints exhibit pain on use, weakened 
movement, excess fatigability, incoordination, or any other 
disabling symptom and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  

The veteran's service-connected fracture residuals of his 
right femur may be rated on the criteria of several 
potentially applicable Diagnostic Codes contained in 38 C.F.R. 
§ 4.71a (2001).  Those Codes which provide for a rating higher 
than 10 percent include the following:

38 C.F.R. § 4.71a, Diagnostic Code 5252 provides for a 20 
percent rating where the evidence demonstrates that the 
affected thigh is limited in flexion to 30 degrees.  A 30 
percent rating requires a showing of limitation of flexion to 
20 degrees.  A 40 percent rating requires a showing of 
limitation of flexion to 10 degrees.  In the present case, the 
veteran's right thigh flexion was to 120 degrees on 
examination in June 1999 and to 96 degrees in June 2001.  
There was no symptomatological flare-ups shown on examination 
and the evidence does not indicate that even with his 
recurrent thigh pain that he would suffer such a severe level 
of functional loss from this that his flexion would be limited 
to 30 degrees so as to warrant assignment of a 20 percent 
rating.

38 C.F.R. § 4.71a, Diagnostic Code 5253 provides for a 20 
percent rating where there is impairment of the thigh 
manifested by limitation of abduction of the affected leg 
where motion is lost beyond 10 degrees.  In the present case, 
the objective evidence shows that the veteran has abduction on 
his right side well beyond 10 degrees, with abduction to 35 
degrees on examination in June 1999 and to 41 degrees in June 
2001.  The clinical record does not show functional loss of 
abduction on his right side to the extent that it more closely 
approximates loss of motion beyond 10 degrees so as to warrant 
assignment of a 20 percent rating.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5255, are 
for application to residuals of fracture of the shaft or 
anatomical neck of the femur.  The schedule provides for a 10 
percent rating for impairment due to malunion of the femur 
manifested by slight knee or hip disability.  A 20 percent 
rating is warranted for impairment due to malunion of the 
femur manifested by moderate knee or hip disability.  
Assignment of a 30 percent rating is warranted for impairment 
due to malunion of the femur manifested by marked knee or hip 
disability.  A 60 percent rating is assigned when there is 
fracture of the surgical neck of the femur with a false joint.  
A 60 percent rating may also be assigned for residuals of 
fracture of the shaft or anatomical neck of the femur with 
nonunion but without loose motion and weightbearing preserved 
with the aid of a brace.  Assignment of an 80 percent rating 
is warranted for residuals of fracture of the shaft or 
anatomical neck of the femur with nonunion and loose motion 
(from a spiral or oblique fracture).

In the present case, the clinical evidence indicates that the 
veteran's residuals of fracture of his right femur are 
manifested by subjective complaints of right thigh pain that 
was precipitated by prolonged standing and too much exercise.  
His gait was antalgic and featured minimal limping which 
favored his right knee.  On palpation, there is mild 
tenderness on his right trochanteric area.  Objectively, his 
right femur fracture residuals are manifested by varus 
angulation of his os calcaneus and outward bowing of his 
right leg with a fixed external rotation deformity on the 
right hip and related asymmetry in leg lengths, the right leg 
being about 1.5 centimeters longer than the left.  
Radiographically, there was a deformity of the proximal to 
mid-portion of the right femur with areas of sclerosis and 
lucency and some dystrophic calcification of the soft tissue.  
Examination of the lower extremities show asymmetry of leg 
length, with the right lower extremity measuring 92.0 
centimeters as compared to 90.5 centimeters on the left.  In 
view of this evidence, the constellation of symptomatology 
related to the veteran's residuals of a right femur fracture 
more closely approximate the criteria for a 20 percent rating 
as provided for by Diagnostic Code 5255 for impairment due to 
moderate hip disability due to malunion of the femur and 
therefore the higher rating shall be awarded.  See 38 C.F.R. 
§ 4.7.  



However, the facts of the case do not warrant the assignment 
of a 30 percent rating under Diagnostic Code 5255 because the 
evidence does not demonstrate that the veteran's right femur 
fracture residuals are manifested by marked hip disability 
due to malunion of the femur.  The evidence shows that 
notwithstanding his reported difficulty with standing and 
walking for prolonged periods of time, he did not require the 
use of crutches, braces or a cane to support himself.  His 
residual scars from the surgical treatment of his fractured 
femur are shown to have been nontender and nonadherent.  
Examination in June 1999 found no evidence of symptomatic 
flare-ups relating to his fracture residuals.  Manual muscle 
testing of the lower extremities in June 2001 showed 5/5 
strength, bilaterally and equal, indicating a current 
improvement in his muscle strength as compared to the 
strength testing results of 3/5, bilaterally, shown on 
examination in June 1999.  Furthermore, the veteran reported 
that he engaged in part-time employment despite being 
retired.  According to his credible statements, he worked at 
a ski resort and performed such physically-intensive tasks as 
helping resort guests embark and disembark on chairlifts.  He 
also performed odd jobs which included home gardening and 
mowing lawns.  The veteran's reported ability to perform such 
physical tasks does not tend to indicate that his service-
connected residuals of a right femur fracture are productive 
of marked hip disability due to malunion of the femur.  
Therefore, a rating increase to 20 percent, and no higher, is 
warranted for this disability.

There is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards with regard to rating the veteran's service-
connected right femur fracture residuals.  The Board is 
therefore not required to discuss the possible application of 
an extraschedular rating for this disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001).  See Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 
4 Vet. App. 53 (1993).


(c.)  Entitlement to service connection for bilateral foot 
calluses, claimed as secondary to service-connected 
disability due to residuals of right femur fracture.

The veteran's service medical records show no treatment or 
diagnosis for recurring calluses affecting either foot during 
his period of active duty.  Post-service medical records 
dated over 40 years after his separation from military 
service show treatment for complaints relating to bilateral 
foot calluses.  The veteran's primary contention is that his 
bilateral foot calluses are the result of his altered gait to 
accommodate his service-connected residuals of a right femur 
fracture and other service-connected orthopedic disabilities 
of his knees, hips and lower back.

The report of a VA examination which was conducted in June 
2001 shows that significant foot callus development was 
observed over the medial aspect of the veteran's first distal 
metatarsal and over the lateral heel, bilaterally.  The level 
of callus formation was equal on both feet.  The veteran was 
diagnosed with bilateral plantar surface callus formation of 
the feet.  In his discussion, the physician remarked that he 
had reviewed the veteran's claims file.  Based upon a review 
of the veteran's medical history the physician concluded that 
the veteran's post-service vocational career, which was 
intensive in physical labor, was mainly responsible for the 
formation of his bilateral foot calluses.  In the veteran's 
post-service career he worked at a punch press and drill 
company for seven years and then worked in iron ore mines in 
open pit mining operations, driving and loading ore trucks 
and working on underground ventilation systems for 25 years 
before retiring in 1981 after his employer went out of 
business.  Afterwards, he worked for six years for a company 
involved in sewer and septic lines and thereafter continued 
with odd jobs, the most recent being part-time seasonal work 
for a skiing resort.  The physician found no evidence to 
indicate that the veteran's service-connected disabilities 
were related to the callus formation.  His medical opinion 
was that the bilateral foot calluses were not due to the 
altered biomechanics of the veteran's legs.  In view of this 
opinion, the objective medical evidence indicates no 
relationship between the veteran's bilateral foot calluses 
and his military service.  

To the extent that the veteran proffers his own medical 
opinion to support his contention that his bilateral foot 
calluses are secondary to his service-connected disabilities, 
as there is nothing in the record to indicate that he 
possesses the requisite medical training and expertise to 
provide commentary upon issues of medical diagnoses and 
causation, his statements in this regard are not entitled to 
any probative weight.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In view of the foregoing discussion, the veteran's claim of 
entitlement to service connection for bilateral foot calluses 
must be denied.  Because the evidence in this case is not 
approximately balanced with respect to this issue, the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 
4.3 (2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for an increased evaluation for facial scars in 
excess of 10 percent is denied.

An increased evaluation, to 20 percent, for residuals of 
fracture, right femur, is granted.

The claim of entitlement to service connection for bilateral 
foot calluses is denied.


REMAND

(d.)  Entitlement to an increased evaluation for residuals of 
fractured mandible, currently rated 10 percent disabling.

The veteran is separately rated for facial scars which are 
residuals of a fractured mandible and residuals of a 
fractured mandible (other than facial scars).  A January 2000 
RO rating decision addressed the issue of entitlement to an 
increased disability rating in excess of noncompensable 
rating assigned to the veteran's service-connected residuals 
of fractured mandible.  In the rating decision, the RO 
confirmed and continued the noncompensable rating assigned.  
Notice of that decision was sent to the veteran in 
correspondence dated in January 2000.  Thereafter, the 
veteran's Notice of Disagreement addressing this issue was 
received within the year in December 2001.  A review of the 
record, however, does not indicate that a Statement of The 
Case addressing this specific issue was furnished thereafter 
by the RO to the veteran in response to his timely Notice of 
Disagreement.  Even though in a September 2001 rating 
decision the veteran was subsequently awarded a 10 percent 
rating for residuals of fractured mandible, effective back to 
the date of his claim in May 1998, the veteran continued to 
raise the issue of entitlement to an increased rating for 
this specific disability in his Substantive Appeal of the 
other issues addressed in this appeal which was received in 
September 2001.  (See AB, Appellant, v. Brown, 6 Vet. App. 35 
(1993): On a claim for an original or an increased disability 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation and, thus, 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.)
  
The filing of a Notice of Disagreement initiates the appeal 
process.  See Godfrey v. Brown, 7 Vet. App. 398, 408- 410 
(1995).  Under these circumstances, the claim for an 
increased rating for residuals of a fractured mandible 
remains pending since the date on which it was filed in May 
1998.  The RO must furnish the veteran with a Statement of 
the Case as to the increased rating issue for this service-
connected disability.  Under the Court's jurisprudence, the 
Board is obligated to remand this issue.  See Godfrey, supra; 
see also Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action: 

The RO must issue a Statement of the 
Case, containing all applicable laws and 
regulations, as to the issue of 
entitlement to an increased evaluation 
for residuals of a fractured mandible.  
The veteran and his representative should 
be provided with copies of the Statement 
of the Case and advised of the time 
period in which to perfect an appeal. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 1991) (Historical and Statutory 
Notes).  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

